435 F.2d 1309
Willie Lee HODGE, Petitioner and Appellant,v.H. V. FIELD, Superintendent, et al., Respondent and Appellee.
No. 23654.
United States Court of Appeals, Ninth Circuit.
July 8, 1970.
Rehearing Denied August 6, 1970.

Appeal from the United States District Court for the Central District of California; Harry Pregerson, Judge.
Willie Lee Hodge, in pro. per.
Thomas C. Lynch, Atty. Gen., Wm. E. James, Asst. Atty. Gen., Melvin R. Segal, Ronald F. Russo, Deputy Attys. Gen., Los Angeles, Cal., for appellee.
Before CHAMBERS and TRASK, Circuit Judges, and PLUMMER, District Judge.
PER CURIAM:


1
The order denying habeas corpus relief is affirmed for the reasons stated in the district court opinion filed October 16, 1968, 320 F.Supp. 775.